NIGRO, Justice,
concurring.
While I join the per curiam order affirming the Superior Court’s decision to vacate Appellee’s judgment of sentence and remand for a new trial, I write separately to respond to Mr. Justice Castille’s dissenting statement.
As a general proposition, I agree with Justice Castille that a trial judge, sitting without a jury, is not required to give specific findings of fact and conclusions of law. Thus, I agree that a trial judge, sitting as fact finder, is not required to make a specific finding that a defendant has sustained or failed to sustain his burden of proving an insanity defense when that judge determines that the evidence supports a finding of guilty but mentally ill. However, the problem in this case, as made clear by the Superior Court, is that the evidence is clearly contrary to the trial judge’s finding that Appellee was guilty but mentally ill, and thus by deduction, that Appellee had failed to meet his burden of proving that he was legally insane.1
*271As the Superior Court explains in careful detail, the court-appointed psychiatrist, Dr. Ziga, testified that Appellee was insane, N.T. at 33, that the M’Naghten rule applied to Appellee, N.T. at 58, that Appellee was incapable of knowing what he was doing, N.T. at 33, and that Appellee was incapable of knowing that what he was doing was wrong, N.T. at 33. Dr. Ziga repetitively indicated that Appellee’s mental illness prevented him from knowing the nature and quality of the act and further prevented him from knowing that what he was doing was wrong, a clear fit with the definition of legal insanity. Despite this testimony, which was not rebutted, the trial court found Appellee guilty but mentally ill. See Commonwealth v. Sohmer, 519 Pa. 200, 206, 546 A.2d 601, 604 (1988) (defendant raising insanity defense has burden of proving by preponderance of evidence that at the time of the commission of the act, he was laboring under such a defect of reason, from disease of the mind, as not to know the nature and quality of the act he was doing, or, if he did know it, that he did not know what he was doing was wrong). The Superi- or Court properly determined that Appellee met his burden of proving insanity by a preponderance of the evidence, and thus, that the trial court’s finding that Appellee was guilty but mentally ill was contrary to the evidence.
CAPPY, J., joins in this concurring statement, and also joins the per curiam affirmance.

. Here, the Superior Court noted that the trial court failed to make a specific finding as to whether or riot Appellee met his burden of proving insanity in his conclusion that Appellee was guilty but mentally ill. However, the Superior Court went on to hold that to the extent that the court did find that Appellee failed to prove insanity, by concluding that Appellee was guilty but mentally ill, such a finding was contrary to the evidence. The Superior Court also noted that the fact finder may consider the alternative verdict of guilty but mentally ill only when the *271defendant fails to carry his burden with respect to the insanity defense. See Commonwealth v. Young, 524 Pa. 373, 392 n. 3, 572 A.2d 1217, 1227 n. 3 (1990); Pennsylvania Suggested Standard Criminal Jury instructions 5.01 A(6) (guilty but mentally ill becomes a possible verdict only when a defendant offers but fails to prove a legal insanity defense).